Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



VICENTE S. GONZALEZ,


                            Appellant,

v.

MARCO A. GUTIERREZ,

                            Appellee.
§
 
§
 
§
 
§
 
§
 


No. 08-08-00038-CV

Appeal from the

County Court at Law No. 4

of Dallas County, Texas 

(TC# 07-14481-D)



MEMORANDUM OPINION


	This appeal is before the Court on its own motion for determination whether the appeal
should be dismissed for want of prosecution due to Appellant's failure to pay the case filing fee. 
Finding that the Appellant has failed to pay the required fee, we dismiss the appeal.
	Appellant filed his notice of appeal on December 6, 2007.  He did not pay the filing fee
as required by Tex.R.App.P. 5, nor did he establish his indigence in accordance with
Tex.R.App.P. 20.1.  On January 14, 2008, the Clerk of the Court made a second request for payment
of the $175 case filing fee.  The letter informed Appellant that the fee had not been paid and that
failure to pay the filing fee within twenty days would result in dismissal of the appeal.  Appellant has
not paid the filing fee as directed by the Court.  Accordingly, we dismiss the appeal pursuant to
Tex.R.App.P. 42.3(c).

March 27, 2008					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.